Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 27, 2022

                                    No. 04-22-00105-CV

                   IN THE INTEREST OF L.L.R. AND A.P.R., Children

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021PA00430
                      Honorable Linda A. Rodriguez, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on April 27, 2022.


                                               _____________________________
                                               Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2022.

                                               _____________________________
                                               Michael A. Cruz, Clerk of Court